ON APPLICATION FOR REHEARING
PER CURIAM.
We are charged .with having grievously erred in our decision of this case “because no appellate court of Louisiana, Supreme Court or Court of Appeals has ever before undertaken to disregard the findings of fact in a case where the trial judge, eminent, honorable, and of vast experience on the bench, has declared that the suit was a ‘frame-up’ and the negro witnesses lied and their testimony was impeached by- reputable white witnesses and by the very improbability of the alleged cause of injury, and reverse the judgment, disregarding the fact that the trial judge heárd -and saw the negro witnesses and estimated their credibility — and this court did not.”
We refrain from any comment upon counsel’s animadversions upon the negro witnesses, except to say that comparisons are odious. If the jurisprudence is as counsel states it to be, the fact has escaped us, for we have on occasion conceived it to be our disagreeable duty to set aside judgments, though only issues of fact were involved and the court’s conclusion reached, as it invariably is, only after able and conscientious consideration. We would have it otherwise, and as able counsel puts it, for it is only from a compelling sense of obligation and of legal necessity that we, with a keen appreciation of our disadvantage, undertake to review testimony the effect of which has been appraised by the learning, experience and integrity which characterizes the judges of our trial courts. This case happens to be one which calls for the discharge of an unpleasant duty.
The application for rehearing in this case is marked by more than the usual vehemence, indignation and criticism, a circumstance calculated to aggravate the unpleasantness which inheres in the exercise of the judicial function in the respect that disappointment and, perhaps, chagrin, must ever be the portion of at least one litigant and one lawyer. Judicial biographers should avoid applications for, and briefs in support of, rehearings as unfit material for their use.
We are asked to amend our decree so as to allow interest from judicial demand. In view of the phraseology of Act No. 206 of 1916 the amendment asked for is unnecessary.